UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2015 Date of Reporting Period: 06/30/2014 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2014 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 94.58% Consumer Discretionary - Durables & Apparel 5.11% 200,000 Leggett & Platt, Incorporated $ 6,856,000 205,000 Mattel, Inc. 7,988,850 157,500 Tupperware Brands Corporation 13,182,750 - 28,027,600 Consumer Discretionary - Media 8.52% 414,080 Cinemark Holdings, Inc. 14,641,869 477,500 Gannett Co., Inc. 14,950,525 230,000 Thomson Reuters Corporation 8,362,800 125,000 Time Warner Inc. 8,781,250 - 46,736,444 Consumer Discretionary - Retailing 2.37% 225,000 Target Corporation 13,038,750 - Consumer Discretionary - Services 5.41% 127,500 DineEquity, Inc. 10,134,975 92,500 McDonald's Corporation 9,318,450 241,000 Six Flags Entertainment Corporation 10,254,550 29,707,975 Consumer Staples - Food & Staples Retailing 3.04% 225,000 Walgreen Co. 16,679,250 Consumer Staples - Food, Beverage & Tobacco 4.58% 282,300 B&G Foods, Inc. 9,228,387 90,000 Kraft Foods Group, Inc. 5,395,500 124,500 Philip Morris International Inc. 10,496,595 25,120,482 Consumer Staples - Household & Personal Products 1.33% 99,100 Nu Skin Enterprises, Inc. - Class A 7,329,436 Energy 11.56% 370,019 Dorchester Minerals, L.P. 11,300,380 130,000 Enlink Midstream Partners LP 4,085,900 367,500 Kinder Morgan, Inc. 13,325,550 174,600 Plains All American Pipeline, L.P. 10,484,730 262,500 Williams Companies, Inc. (The) 15,280,125 165,000 Williams Partners L.P. 8,957,850 63,434,535 Financials - Banks 3.93% 507,500 FirstMerit Corporation 10,023,125 130,000 PNC Financial Services Group, Inc. (The) 11,576,500 21,599,625 Financials - Diversified 1.63% 157,500 Artisan Partners Asset Management Inc. 8,927,100 Financials - Insurance 7.74% 115,000 ACE Limited 11,925,500 550,000 Old Republic International Corporation 9,097,000 210,000 ProAssurance Corporation 9,324,000 Page 1 280,000 Willis Group Holdings PLC 12,124,000 - 42,470,500 - Financials - Real Estate 3.71% 225,000 Plum Creek Timber Company, Inc. 10,147,500 335,000 Summit Hotel Properties, Inc. 3,551,000 103,800 W.P. Carey Inc. 6,684,720 20,383,220 Health Care - Equipment & Services 4.58% 215,000 Cardinal Health, Inc. 14,740,400 205,000 ResMed Inc. 10,379,150 25,119,550 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 2.38% 440,000 Pfizer Inc. 13,059,200 Industrials - Capital Goods 3.89% 56,300 National Presto Industries, Inc. 4,100,892 82,500 Snap-on Incorporated 9,777,900 85,000 Stanley Black & Decker, Inc. 7,464,700 21,343,492 Industrials - Commercial & Professional Services 11.04% 415,000 ADT Corporation (The) 14,500,100 440,300 KAR Auction Services, Inc. 14,032,361 317,500 Nielsen N.V. 15,370,175 180,000 Republic Services, Inc. 6,834,600 367,300 West Corporation 9,843,640 60,580,876 Industrials - Transportation 1.93% 120,000 Ryder System, Inc. 10,570,800 Information Technology - Semiconductors & Semiconductor Equipment 1.82% 205,000 Microchip Technology Incorporated 10,006,050 Information Technology - Software & Services 3.68% 355,000 Microsoft Corporation 14,803,500 130,000 Paychex, Inc. 5,402,800 20,206,300 Materials 2.03% 185,664 Greif, Inc. - Class B 11,121,274 Telecommunication Services 4.30% 315,000 AT&T Inc. 11,138,400 345,000 CenturyLink, Inc. 12,489,000 23,627,400 TOTAL COMMON STOCKS (cost $407,234,833) 519,089,859 SHORT -TERM INVESTMENTS 5.16% Commercial Paper - 4.82% $ Valspar Corporation (The) 07/01/14, 0.21% 1,350,000 1,500,000 Bacardi-Martini B.V. 07/02/14, 0.23% 1,499,990 500,000 Edison International 07/03/14, 0.22% 499,994 1,000,000 Valspar Corporation (The) 07/03/14, 0.20% 999,989 525,000 Hitachi Capital America Corp. 07/07/14, 0.20% 524,982 1,000,000 Kroger Co. (The) 07/07/14, 0.22% 999,963 1,000,000 Autozone, Inc. 07/08/14, 0.20% 999,961 975,000 CBS Corporation 07/08/14, 0.23% 974,956 Page 2 1,000,000 Bacardi-Martini B.V. 07/09/14, 0.23% 999,949 1,050,000 CBS Corporation 07/11/14, 0.23% 1,049,933 1,400,000 Integrys Energy Group, Inc. 07/11/14, 0.22% 1,399,914 1,375,000 Autozone, Inc. 07/14/14, 0.23% 1,374,886 1,000,000 B.A.T. International Finance p.l.c. 07/14/14, 0.22% 999,921 1,000,000 Integrys Energy Group, Inc. 07/15/14, 0.22% 999,914 1,275,000 Nissan Motor Acceptance Corporation 07/16/14, 0.24% 1,274,872 1,325,000 Eastman Chemical Company 07/17/14, 0.23% 1,324,865 750,000 Integrys Energy Group, Inc. 07/17/14, 0.22% 749,927 500,000 Pentair Finance S.A. 07/18/14, 0.28% 499,934 1,175,000 Bemis Company, Inc. 07/21/14, 0.23% 1,174,850 1,000,000 Stanley Black & Decker Inc. 07/21/14, 0.22% 999,878 1,475,000 SABMiller Holdings Inc. 07/22/14, 0.24% 1,474,794 1,200,000 Bemis Company, Inc. 07/24/14, 0.23% 1,199,824 1,825,000 Valspar Corporation (The) 07/28/14, 0.23% 1,824,685 1,250,000 SABMiller Holdings Inc. 07/30/14, 0.24% 1,249,758 26,447,739 Variable Rate Security - 0.34% 1,858,273 Fidelity Institutional Money Market Fund - Class I 1,858,273 TOTAL SHORT-TERM INVESTMENTS (cost $28,306,012) 28,306,012 TOTAL INVESTMENTS (cost $435,540,845) - 99.74% 547,395,871 OTHER ASSETS, NET OF LIABILITIES - 0.26% 1,426,103 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % of net assets. As of June 30, 2014, investment cost for federal tax purposes was $433,528,199 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (3,740,567 ) - Net unrealized appreciation $113,867,672 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Page 3 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 1,858,273 Level 2 - Commercial Paper 26,477,739 Level 3 - None - - - Total $ (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/21/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/21/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/21/2014
